         Case 1:20-cv-12170-ADB Document 8 Filed 03/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MUCKROCK FOUNDATION, INC. and              )
PRIVACY INTERNATIONAL,                     )
                                           )
      Plaintiffs,                          )
                                           ) C.A. No. 1:20-cv-12170-ADB
      v.                                  )
                                          )
U.S. DEPARTMENT OF STATE,                 )
                                          )
      Defendant.                          )
__________________________________________)

             ASSENTED-TO MOTION FOR AN EXTENSION OF TIME
           FOR THE PARTIES TO FILE A JOINT PROPOSED SCHEDULE

       Defendant U.S. Department of State (“Defendant”), by and through its attorney,

Nathaniel Mendell, Acting United States Attorney for the District of Massachusetts, respectfully

moves for a one-week extension of time for the parties to file a joint proposed schedule, as

ordered by this Court on March 1, 2021. Doc. # 7. Defendant reports that the parties have been

working collaboratively to negotiate a joint proposed schedule, but need some additional extra

time to finalize their proposal and obtain client approvals. Defendant anticipates that the parties

will be able to file a joint proposed schedule one week from today, if not sooner.

       WHEREFORE, Defendant respectfully requests that the Court grant this motion and

allow the parties to file their joint proposed schedule no later than March 18, 2021.

                                                     Respectfully submitted,

                                                     U.S. DEPARTMENT OF STATE

                                                     By its attorneys,

                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                              By:    /s/ Jason C. Weida
         Case 1:20-cv-12170-ADB Document 8 Filed 03/11/21 Page 2 of 2




                                                 Jason C. Weida
                                                 Assistant U.S. Attorney
                                                 U.S. Attorney’s Office
                                                 John J. Moakley U.S. Courthouse
                                                 1 Courthouse Way, Suite 9200
                                                 Boston, MA 02210
                                                 (617) 748-3100
                                                 jason.weida@usdoj.gov
Dated: March 11, 2021

                        LOCAL RULE 7.1(A)(2) CERTIFICATION

       I hereby certify that, by email on March 10 and 11, 2021, I conferred with Plaintiff’s
counsel, who assented to the relief sought in this motion.

                                                  /s/ Jason C. Weida
                                                  Jason C. Weida




                                             2
